Citation Nr: 1701331	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  03-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral extremity numbness.

2.  Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome.

3.  Entitlement to an initial rating greater than 70 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an earlier effective date than December 13, 2001, for a grant of service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to August 1992, including in the southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for irritable bowel syndrome (IBS), assigning a 10 percent rating effective March 1, 2002, and denied service connection for bilateral extremity numbness.  

In October 2009, the Board denied, in pertinent part, the claim for an initial rating greater than 10 percent for IBS.  The Veteran, through his attorney, appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 decision, the Court vacated and remanded the Board's denial of the higher initial rating claim for IBS.  In January 2013, the Board remanded this case again for additional development.

The Veteran also appealed an August 2015 rating decision in which the RO granted service connection for an acquired psychiatric disability, to include PTSD ("acquired psychiatric disability"), assigning a 70 percent rating effective December 13, 2001.

The Board notes here that, in November 2016 correspondence, the Veteran's attorney argued that the issue of service connection for a bilateral knee disability remained on appeal.  This is not the case.  The Court affirmed the Board's October 2009 denial of the Veteran's service connection claim for a bilateral knee disability in March 2012.  The Court's decision was not appealed and is now final.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to a higher initial rating and to an earlier effective date for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not experience any current bilateral extremity numbness which could be attributed to active service or any incident of service.

2.  The Veteran's irritable bowel syndrome is manifested by, at worst, intermittent diarrhea and abdominal distress which is not constant.


CONCLUSIONS OF LAW

1.  Bilateral extremity numbness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).  

2.  The criteria for an initial rating greater than 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in June, July, and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  These letters notified the Veteran of the information and evidence needed to substantiate and complete his service connection and increased rating claims, including what evidence he was to provide and what evidence VA would attempt to obtain for him.  The Board finds that VA has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file. The Veteran also was provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationale for the opinions expressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its July 2004 remand, the Board directed that the AOJ issue a Statement of the Case (SOC) on the Veteran's higher initial rating claim for irritable bowel syndrome which the AOJ issued in August 2004.  In its October 2009 and January 2013 remands, the Board directed the AOJ to obtain updated treatment records and schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral extremity numbness.  The records subsequently were obtained and associated with the Veteran's claims file and the requested examinations occurred in November 2011 and in April 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran and his attorney have not made the AOJ or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision.  They also have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of these issues.  Accordingly, VA's duty to notify and assist has been fulfilled.

Service Connection for Bilateral Extremity Numbness

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  A Persian Gulf Veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, 38 U.S.C.A. §§ 1117 and 1118 were revised to change the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id., at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because bilateral extremity numbness is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

The Veteran contends that he experiences numbness in his bilateral upper and lower extremities which is related to active service, including as a result of an undiagnosed illness initially experienced while he was deployed to the southwest Asia Theater of operations during the Persian Gulf War.  For the reasons described below, the Board concludes that service connection for bilateral extremity numbness is not warranted.

The Veteran's DD Form 214 shows that he served in the southwest Asia Theater of operations between January and May 1991.  Thus, he is considered a Persian Gulf Veteran.

The Veteran's service treatment records show that he denied all relevant pre-service medical history at his enlistment physical examination in December 1984.  Clinical evaluation was normal.  At his separation physical examination in June 1992, clinical evaluation was normal.  The Veteran reported an in-service history of posterior thigh region cramps during running and left shoulder pain associated with lifting and resolved with rest on a medical history form completed in April 1992 as part of his separation physical examination.

VA examination in March 2002 showed normal reflexes and sensation.  The assessment included a normal peripheral nerves exam.  An electromyograph (EMG) and nerve conduction study of the lower extremities were normal.  

VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in November 2011 found no diagnosis of a peripheral nerve condition or peripheral neuropathy.  The Veteran had no complaints of numbness in any of his extremities.  The VA clinician stated that he found no evidence of neuropathy in a review of the Veteran's past records and noted the normal EMG of the lower extremities in 2002.  The Veteran reported experiencing intermittent paresthesias in the calves and restless legs in his sleep.  He denied numbness in his hands.  Physical examination showed 5/5 muscle strength throughout, normal reflexes and sensation, a normal gait, and completely normal nerves.  The VA clinician concluded that there were only subjective complaints without objective findings of disease and he could not make a neuropathy diagnosis.

VA peripheral nerves conditions DBQ in April 2014 again found no diagnosis of a peripheral nerve condition or peripheral neuropathy.  The VA clinician noted that he previously had examined the Veteran in November 2011 and only found evidence of decreased temperature sensation of the right lower extremity and no further peripheral neuropathy findings at that examination.  The Veteran had no symptoms attributable to any peripheral nerve conditions at the current examination.  The April 2014 VA examiner concluded that the Veteran's constellation of symptoms was non-physiological.  He was unable to diagnose any disease process based on the Veteran's reported symptoms because there was no disease process, known or unknown, which would result in these symptoms.  This examiner also offered he could speculate the complaints were a presentation of a psychiatric illness, but this was outside his area of expertise, or that the Veteran had an upper or lower extremity disorder due to an undiagnosed illness.  Clearly, however, this was only the examiner speculating.  

The Board is persuaded the evidence shows the Veteran does not experience any current bilateral extremity numbness disability which could be attributed to active service or any incident of service, to include as due to an undiagnosed illness.  The Board acknowledges that the Veteran continues to complain of a number of symptoms (weakness and numbness in the arms, legs, knees, and shoulders) yet no peripheral nerve condition could be found, nor was there evidence these complaints were objectively indicated.  The VA examiner noted in April 2014 that there was no disease process, known or unknown, which would result in the Veteran's reported symptoms.  The Board also acknowledges that this examiner has confused the matter by inclusion in his report, comments regarding what he could speculate, but current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Thus, the VA examiner's April 2014 speculative comments are not probative.

The Veteran is competent to state what he believes he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has considered the lay statements submitted in support of this claim which assert that the Veteran allegedly experienced bilateral extremity numbness during active service, to include as due to an undiagnosed illness.  The Board notes in this regard that the presence of a peripheral nerve disorder requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the nature of the Veteran's reported symptoms may not be addressed by lay evidence and his opinion on this matter has no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As noted, the VA examiner found in both November 2011 and April 2014 that there were no peripheral nerves conditions present which could be attributed to active service or any incident of service.  These opinions constitute the only competent and credible evidence on the nature and etiology of the Veteran's claimed condition.  Given that, together with the absence of objective indications of the claimed disorder, and as well, incomplete paralysis of a relevant nerve to a compensable degree not shown, (38 C.F.R. § 4.125a), the Board finds that the most probative evidence of record demonstrates that the Veteran does not experience current disability due to bilateral extremity numbness which is related to active service.  Accordingly, the Board concludes that service connection for bilateral extremity numbness is not warranted.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. §§ 3.303, 3.304, 3.317.

Higher Initial Schedular Rating  for IBS

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's irritable bowel syndrome (IBS) currently is evaluated as 10 percent disabling effective March 1, 2002, under 38 C.F.R. § 4.114, DC 7319 (irritable colon syndrome).  See 38 C.F.R. § 4.114, DC 7319 (2016).  A 10 percent rating is assigned under DC 7319 for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

The Veteran contends that his IBS is severely disabling and results in constant abdominal pain and distress and diarrhea.  For the reasons described below, the Board concludes that an initial rating greater than 10 percent for IBS is not warranted.

VA intestines examination in March 2002 documented complaints of stomach pain. A history of dysphagia and epigastric pain was noted.  The Veteran reported vomiting, especially at night, with chest discomfort waking him up and making him vomit which happened 3 times a month.  He also experienced loose bowels at least 4 times a day and with eating and abdominal cramping.  Physical examination showed a soft abdomen.  The impressions included irritable bowel, no cause found, and normal bowel x-rays.

VA examination in November 2004 noted complaints of episodic diarrhea 3 days a week with symptoms based on food intake as certain foods caused increased symptoms.  He took omeprazole 20 mg twice a day for his irritable bowel syndrome which sometimes helped his symptoms and sometimes did not help.  Physical examination showed a non-distended abdomen, bowel sounds present in all 4 quadrants, mild tenderness just above the symphysis pubis but otherwise normal to palpation, and no hepatosplenomegaly, ventral hernia, or masses.   The impressions included IBS.

In a VA examination report dated in April 2008, it was recorded the Veteran had loose bowel movements 2 days out of the week, and on those days has 2 loose bowel movements.   Effects on usual occupation (maintenance man) were described as significant, and "Other Effects On Occupational Activities" were indicated as "has frequent vomiting while working. Result in loss job. Also got depressed at the time."  Notably, elsewhere in the report the vomiting was associated with the Veteran's acid reflux, rather than his bowel condition, and his unemployment was associated with leg pain, rather than his bowel condition.  

Private outpatient treatment in January 2009 included complaints of intermittent diarrhea and abdominal pain and cramping which occurred "every few days."  His abdominal pain associated with diarrhea improved after he defecated.  A past diagnosis of irritable bowel syndrome was noted.  Physical examination showed a soft, non-tender abdomen with minimal tenderness to palpation in the infra umbilical area, normal active bowel sounds, and no hepatosplenomegaly, masses, or ascites.  The impressions included intermittent diarrhea "with what sounds like" IBS.

VA outpatient treatment in January 2013 included complaints of "a rumbling stomach and diarrhea after arguments."  Objective examination showed a soft, non-tender abdomen.  The assessment included symptomatic IBS.  The Veteran started a trial of Bentyl 10 mg 4 times daily.

VA intestinal conditions DBQ in April 2014 showed complaints of cramping and diarrhea due to "nerves in my stomach" after consuming several beers when the Veteran is upset and angry.  He drank 3-4 beers a day and was upset most of the time.  He also complained of forcing himself to vomit due to a feeling of something stuck in his throat.  He complained further of constant soreness in the right upper quadrant.  The Veteran took pantoprazole 40 mg twice a day for control of his intestinal condition.  He had diarrhea.  The VA examiner stated that the Veteran had frequent episodes of bowel disturbance with abdominal distress but not more or less constant abdominal distress and 7 or more exacerbations and/or attacks of the intestinal condition in the previous 12 months.  Notably, the Veteran reported his IBS had not worsened and the examiner observed the Veteran's upper GI disabilities, which are not service connected, far over shadow the Veteran's IBS.  The examiner added that the Veteran's "borderline" anemia was most likely due to microscopic blood loss from his upper gastrointestinal/duodenal issues rather than from his IBS diarrhea.  

VA outpatient treatment in May 2014 showed that the Veteran's IBS had worsened but only since he ran out his medication (Bentyl).  The Veteran was advised to restart taking his medication for IBS.  Later records do not refer to IBS complaints. 

The Board is persuaded by the findings above, that the Veteran's IBS is manifested by, at worst, moderate symptoms with frequent episodes of bowel disturbance with abdominal distress (i.e., a 10 percent rating under DC 7319) throughout the appeal period.  See 38 C.F.R. § 4.114, DC 7319.  The April 2014 VA examiner specifically found that the Veteran's IBS is manifested by frequent episodes of bowel disturbance with abdominal distress but not more or less constant abdominal distress (as is required for a 30 percent rating under DC 7319).  Id.  The record evidence also suggests that the Veteran's IBS symptomatology is controlled, since it was only described as worse after he ran out of medications on an occasion.   

The Veteran is competent to state what he believes he experiences as a result of his IBS.  See Layno, 6 Vet. App. at 470.  Nevertheless, the record does not show that the Veteran experiences more than moderate symptoms with frequent episodes of bowel disturbance with abdominal distress (i.e., a 10 percent rating under DC 7319) as to warrant an evaluation in excess of 10 percent at any time during the appeal period.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for irritable bowel syndrome is not indicated.  See 38 C.F.R. § 4.114, DC 7319.  




Extraschedular Rating 

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for IBS.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  Following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his IBS.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his IBS is not reasonably raised by a review of the record.  As discussed above, the rating criteria are quite broadly expressed, as to contemplate a wide range of symptoms presentation.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to service connection for bilateral extremity numbness is denied.

Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome is denied.


REMAND

The Veteran contends that his acquired psychiatric disability is more disabling than currently and initially evaluated and he is entitled to an earlier effective date than December 13, 2001, for the grant of service connection for this disability.

There are additional outstanding records relevant to the Veteran's higher initial rating and earlier effective date claims for his acquired psychiatric disability which have not yet been obtained and associated with the claims file.  A copy of a Social Security Administration (SSA) decision dated in March 2003 indicates that SSA awarded the Veteran Social Security disability benefits for affective/mood disorders and anxiety disorders.  The Board notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board finds that, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

2.  Review all evidence received since the last prior adjudication, undertake any additional development as may become indicated, and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


